United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 5, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-30998
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL WAYNE ROBINSON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 02-CR-20048-ALL
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Michael Wayne Robinson (“Robinson”) appeals his conditional

guilty-plea conviction of felon in possession of a firearm.           He

argues that the district court erred in denying his motion to

suppress because the police officer who arrested him did not have

reasonable suspicion to conduct an investigatory stop.        Robinson

contends that the police officer precipitated his rapid departure

from the street corner where he had been standing because the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-30998
                               -2-

officer drove up in a vehicle that had its headlights off despite

the fact that it was 1:00 a.m.

     The police officer who stopped Robinson was driving a marked

patrol car in an area with street lights.   The officer indicated

that, once he turned onto the street where Robinson was standing,

the person to whom Robinson had been talking ran away and Robinson

began to walk away at a very rapid pace.    The officer testified

that this incident occurred in a residential area that had a very

high rate of car burglaries and thefts, and that he thought that

the two men fled because they had committed a crime.       Having

considered the totality of the circumstances and reviewed the

evidence in a light most favorable to the government as the

prevailing party, we hold that the investigatory stop of Robinson

did not violate the Fourth Amendment, and that the district court

did not err in denying the motion to suppress.    See Illinois v.

Wardlow, 528 U.S. 119, 124-25, 126-27 (2000); United States v.

Michelletti, 13 F.3d 838, 841 (5th Cir. 1994).

     AFFIRMED.